 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Latricia Flowers-Carter, et al.,                   No. CV-18-03836-PHX-DWL
10                  Plaintiffs,                         ORDER
11   v.
12   Braun Corporation,
13                  Defendant.
14
15          Pending before the Court is Plaintiffs’ unopposed motion to seal. (Doc. 144.) For

16   the reasons stated below, the motion is denied without prejudice.
17          The public has a general right to inspect judicial records and documents, such that

18   a party seeking to seal a judicial record must overcome “a strong presumption in favor of

19   access.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). To

20   do so, the party must “articulate compelling reasons supported by specific factual findings
21   that outweigh the general history of access and the public policies favoring

22   disclosure . . . .” Id. at 1178-79 (internal quotation marks and citations omitted). The Court

23   must then “conscientiously balance the competing interests of the public and the party who

24   seeks to keep certain judicial records secret.” Id. at 1179 (internal quotation marks

25   omitted). “After considering these interests, if the court decides to seal certain judicial

26   records, it must base its decision on a compelling reason and articulate the factual basis for
27   its ruling, without relying on hypothesis or conjecture.” Id. (internal quotation marks

28   omitted).
 1           The “stringent” compelling reasons standard applies to all filed motions and their
 2   attachments where the motion is “more than tangentially related to the merits of a case.”
 3   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096, 1101 (9th Cir. 2016).
 4   Here, Plaintiffs’ motion to compel (Doc. 143) regards emails that “describe facts central to
 5   the parties’ claims and defenses” and that are assertedly “the sole competent, objective
 6   evidence regarding Defendant’s intentions and actions with regard to Plaintiffs.” (Doc.
 7   143 at 5.) Thus, the motion is more than tangentially related to the merits of the case, and
 8   the “compelling reasons” standard applies.
 9           To justify sealing, Plaintiffs assert that the documents at issue were designated as
10   confidential and “contain sensitive or proprietary information.” (Doc. 144 at 2.) These
11   arguments are unavailing. First, the protective order in this case specifically explains that
12   documents marked as confidential can’t be automatically filed under seal—instead, the
13   party wishing to seal them must explain, with particularity, why the applicable sealing
14   standard has been satisfied. (Doc. 87 at 5-6 [“Nothing in this order shall be construed as
15   automatically permitting a party to file under seal. The party seeking leave of Court shall
16   show ‘compelling reasons’ (where the motion is more than tangentially related to the merits
17   of the case) or ‘good cause’ for filing under seal.”). Second, although it is sometimes
18   permissible to file “sensitive or proprietary information” under seal, here Plaintiffs haven’t
19   attempted to explain why the particular items at issue actually qualify as proprietary. Put
20   simply, Plaintiffs have not attempted to “articulate compelling reasons supported by
21   specific factual findings that outweigh the general history of access and the public policies
22   favoring disclosure . . . .” Kamakana, 447 F.3d at 1178-79 (emphasis added); see also
23   LRCiv 5.6(b) (“Any motion or stipulation to file a document under seal must set forth a
24   clear statement of the facts and legal authority justifying the filing of the document under
25   seal . . . .”)
26           Thus, the motion is denied without prejudice. To the extent that Plaintiffs wish to
27   try again, they must include—for each document they wish to file under seal—a specific
28   description of the document and compelling reasons for sealing that document, supported


                                                  -2-
 1   by specific facts. The more specific and compelling the reasons and facts provided are, the
 2   more likely it is that the Court will find that compelling reasons justify sealing the
 3   documents. To facilitate the Court’s review, the unredacted version of the documents,
 4   which should be lodged under seal pursuant to LRCiv 5.6(c), must include highlighting to
 5   indicate which portions of the document Plaintiffs seek to redact.
 6          Accordingly,
 7          IT IS ORDERED denying without prejudice Plaintiffs’ motion to seal (Doc. 144).
 8          Dated this 3rd day of April, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
